 


113 HR 826 IH: Freedom to Fish Act of 2013
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 826 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2013 
Mr. Whitfield introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the Corps of Engineers from taking any action to establish a restricted area prohibiting public access to waters downstream of a dam, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Freedom to Fish Act of 2013. 
2.Restricted areas at Corps of Engineers dams 
(a)In generalThe Secretary of the Army, acting through the Chief of Engineers, shall not take any action to establish a restricted area prohibiting public access to waters downstream of a dam owned by the Corps of Engineers. 
(b)Effective date 
(1)In generalSubject to paragraph (2), this section shall apply to an action described in subsection (a) on or after August 1, 2012. 
(2)Existing restrictionsIf the Secretary of the Army, acting through the Chief of Engineers, has taken an action described in subsection (a) during the period beginning on August 1, 2012, and ending on the date of enactment of this Act, the Secretary shall— 
(A)cease implementing the restricted area resulting from the action; and 
(B)remove any barriers constructed in connection with the restricted area. 
 
